IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                           No. 00-10289
                         Summary Calendar
                       ____________________

                        ROBERT V. KENNEDY,

                                              Plaintiff-Appellant,

                              versus

         D. WILMETH; RALPH THOMAS, M.D.; NURSE TYE, R.N.,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                          (5:99-CV-63-C)
_________________________________________________________________
                        September 26, 2000
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Robert V. Kennedy, Texas prisoner #580618, appeals, pro se,

from the 28 U.S.C. § 1915(e)(2)(B)(ii) dismissal, for failure to

state a claim, of his prisoner civil rights action.    (The dismissal

followed a hearing pursuant to Spears v. McCotter, 766 F.2d 179

(5th Cir. 1985).) Kennedy asserts: he received inadequate medical

care for an infection in his foot that spread to other parts of his

body; and prison officials retaliated against him for pursuing

prison grievances.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The    Eighth    Amendment        proscribes   medical    care    that    is

“sufficiently     harmful   to    evidence     deliberate     indifference      to

serious medical needs”.           Estelle v. Gamble, 429 U.S. 97, 106

(1976); see Farmer v. Brennan, 511 U.S. 825 (1994).             “Disagreement

with medical treatment does not state a claim for Eighth Amendment

indifference to medical needs.”           Norton v. Dimazana, 122 F.3d 286,

292 (5th Cir. 1997).

     The magistrate judge found that Kennedy received extensive

treatment for his foot condition, including being referred to two

specialists outside the prison for diagnosis and treatment. Because

Kennedy’s appellate contention regarding his medical-care amounts

to no more than a disagreement with the treatment he received, his

contention is unavailing.

     In    his   complaint,      the    sole   episode   Kennedy      linked    to

retaliation was that prison officials had forced him to work for

four hours per day after he filed a grievance.            But, he offered no

testimony at the Spears hearing regarding retaliation. This claim,

alone, does not give rise to an inference of any retaliatory

motivation.      Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995),

cert. denied, Palmero v. Woods, 516 U.S. 1084 (1996).                    Kennedy

raises his other claims of retaliation for the first time on

appeal.    Because resolution of those claims would require findings

of fact by this court, they cannot demonstrate plain error.                    See

Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th Cir. 1995).

                                         2
    AFFIRMED




3